Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 1 of 20




     EXHIBIT C
     Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 2 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------x
LEK SECURITIES CORPORATION AND ROX :
SYSTEMS, INC.,                                                :   Civil Action No. 1:19-cv-02142-RMB-
                                                              :   BCM
                             Plaintiffs,                      :
                                                              :   ECF Case
                         - against -                          :
                                                              :
NICOLAS LOUIS, JONATHAN FOWLER,                               :
VOLANT HOLDING, LLC d/b/a VOLANT                              :
TRADING, VOLANT TRADING, LLC,                                 :
VOLANT LIQUIDITY, LLC, AND VOLANT                             :
EXECUTION, LLC,                                               :
                                                              :
                             Defendants.                      :

--------------------------------------------------------------x

   VOLANT DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFFS’
[PROPOSED] FIRST SET OF LIMITED, EXPEDITED INTERROGATORIES TO THE
                        VOLANT DEFENDANTS




                                                         SCHULTE ROTH & ZABEL LLP

                                                         919 Third Avenue
                                                         New York, New York 10022
                                                         Telephone: 212.756.2000

                                                         Attorneys for Volant Holding, LLC d/b/a Volant
                                                         Trading, Volant Trading, LLC, Volant
                                                         Liquidity, LLC, and Volant Execution, LLC
    Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 3 of 20



               Defendants Volant Holding, LLC d/b/a Volant Trading, Volant Trading, LLC,

Volant Liquidity, LLC, and Volant Execution, LLC (together, the “Volant Defendants”) by and

through their attorneys, Schulte Roth & Zabel LLP, hereby object and respond to Plaintiffs’

[Proposed] First Set of Limited, Expedited Interrogatories to Volant Defendants, dated March 8,

2019 (the “Interrogatories”), as follows:

                        GENERAL OBJECTIONS AND RESPONSES

               The following general objections and responses (“General Objections”) are

incorporated into each specific objection and response that follows. The statement of any

specific objection in any response shall in no way waive or prejudice Volant Defendants’

assertion of General Objections.

           1. Volant Defendants object generally to any expedited or other discovery

proceeding on the basis that the Plaintiffs are engaging in an impermissible fishing expedition

before adequately pleading a single cause of action in their Complaint and satisfying the prongs

necessary to obtain emergency injunctive relief. Furthermore, due to Plaintiffs’ deficient

pleadings, Plaintiffs have failed to establish that this Court has jurisdiction over these

proceedings. For reasons set forth more fully in Volant Defendants’ March 13, 2019

Memorandum of Law in Opposition to Plaintiffs’ Application for a Temporary Restraining Order

and Preliminary Injunction, the Plaintiffs have failed to demonstrate a likelihood of success on

the merits; have not suffered, will not suffer and are at no risk of suffering irreparable harm

without the Court’s awarding injunctive relief; and none of the equities support the Plaintiffs’

position. Although Volant Defendants believe it is impermissible to conduct discovery before

Plaintiffs have satisfied their burdens, in an effort to keep these proceedings on track, Volant

Defendants have provided these Objections and Responses to Plaintiffs’ [Proposed] First Set of

Limited, Expedited Interrogatories to the Volant Defendants, dated March 8, 2019 (the
                                                  2
    Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 4 of 20



“Interrogatories”), provided that no part or portion thereof shall not constitute an admission that

discovery is proper at this time or a waiver of Volant Defendants’ position that Plaintiffs’ request

for injunctive relief should be denied.


            2. Volant Defendants’ Responses are based on information presently known to

Volant Defendants and/or its counsel. Volant Defendants reserve the right to supplement, amend

and/or modify the Responses in the event and to the extent that future discovery so justifies.

Should Volant Defendants at any time supplement, amend and/or modify their Responses to any

Interrogatories by agreement or otherwise, Volant Defendants reserve the right to assert any

available privilege, immunity or other protection as to any communications, information or

documents that might otherwise be discoverable in connection with Volant Defendants’

supplementation, amendment or modification.


            3. By making information available to the Plaintiffs, Volant Defendants do not

waive, and do not intend to waive, any objections they may have regarding the Plaintiffs’ use of

such information, and Volant Defendants expressly reserve: (a) all objections regarding the

competency, privilege, relevance, materiality and admissibility of all information produced

herein; (b) the right to object to the Plaintiffs’ use of any of the Responses, in whole or in part, or

to object to the subject matter covered thereby in any later stage or proceeding in this litigation

or any other litigation or arbitration, on any or all of the grounds set forth herein; (c) the right to

object on any and all proper grounds, at any time, to other discovery procedures involving or

relating to the subject matter of any information provided by Volant Defendants; and (d) all

objections as to vagueness and ambiguity.




                                                   3
     Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 5 of 20



            4. Nothing herein shall be deemed an admission, concession or waiver by Volant

Defendants of any contention with respect to the validity of any claim, defense or argument

asserted by the Plaintiffs.


            5. Volant Defendants object to the Interrogatories to the extent that they call for the

disclosure or publication of any information, communication and/or document that is protected

from disclosure by the attorney-client privilege, the work product doctrine, or any other

applicable privilege or immunity from discovery.


            6. Volant Defendants object to the Interrogatories to the extent they impose

obligations outside the scope of Local Civil Rule 33.3(a) of the United States District Court for

the Southern District of New York (“SDNY”).


            7. Volant Defendants object to the Interrogatories to the extent that they are

duplicative, repetitious and/or redundant.


            8. Volant Defendants object to the Interrogatores to the extent that they seek the

production of documents that contain Volant Defendants’ proprietary business information or

other confidential information, and will not produce such documents unless they are relevant and

subject to an acceptable protective order governing who may have access to any such materials

which are produced.


            9. Volant Defendants object to the Interrogatories to the extent that they seek

information that is irrelevant to the claims and defenses at issue in this litigation and/or

information that is not reasonably calculated to lead to the discovery of admissible evidence in

this litigation.


                                                  4
    Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 6 of 20



           10. Volant Defendants object to the definitions set forth in the Interrogatories to the

extent that they are vague, ambiguous and overbroad, including as to temporal scope.


           11. Volant Defendants specifically object to the definition in paragraph No. 5

(“Volant Defendants”) as vague, ambiguous, and overly broad to the extent it defines Volant

Defendants as anything other than Volant Holding, LLC d/b/a Volant Trading, Volant Trading,

LLC, Volant Liquidity, LLC, and/or Volant Execution, LLC and any person or entity under the

control of such entities. Subject to the General Objections and the Specific Objections set forth

below, Volant Defendants will interpret the term “Volant Defendants” as relating to such entities

and any person or entity under their control.


           12. Volant Defendants specifically object to the definition in paragraph No. 12

(“Person” or “Persons”) to the extent it purports to impose any burdens or duties on Volant

Defendants that are inconsistent with or exceed the requirements of the Federal Rules of Civil

Procedure, Local Civ. R. 26.3(c)(6), or any other applicable law or rule. Subject to the General

Objections and the Specific Objections set forth below, Volant Defendants will interpret the term

“Person” or “Persons” in accordance with the definition of “Person” found in the Federal Rules

of Civil Procedure, the Local Rules, and any other applicable law or rule.


           13. Volant Defendants specifically object to the definition in paragraph No. 13

(“Document”) on the ground that it limits the definition to items “in the actual or constructive

possession, custody or control of Plaintiff.” Volant Defendants have no control over what is in

the possession, custody or control of Plaintiffs. To the extent that this amounts to a mistake by

Plaintiffs, Defendants will interpret all Requests under the assumption that Plaintiff intended to

write “in the actual or constructive possession, custody or control of Volant Defendants.”


                                                 5
    Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 7 of 20



Operating under this assumption, Volant Defendants object to Definition No. 13 to the extent it

purports to impose any burdens or duties on Volant Defendants that are as inconsistent with or

exceed the requirements of Rule 34(a)(1)(A) the Federal Rules of Civil Procedure, Rule

26.3(c)(2) of the Local Rules of the United States District Court for the Southern District of New

York (the “Local Rules”), or any other applicable law or rule. Subject to the General Objections

and the Specific Objections set forth below, Volant Defendants will interpret the term

“Document” in accordance with the definition of “Document” found in the Federal Rules of

Civil Procedure, the Local Rules, and any other applicable law or rule.


           14. Volant Defendants object to the definition in paragraph No. 14

(“Communication”) to the extent it purports to impose any burdens or duties on Volant

Defendants that are inconsistent with or exceed the requirements of the Federal Rules of Civil

Procedure, Local Civ. R. 26.3(c)(1), or any other applicable law or rule. Subject to the General

Objections and the Specific Objections set forth below, Volant Defendants will interpret the term

“Communication” in accordance with the definition of “Communication” found in the Federal

Rules of Civil Procedure, the Local Rules, and any other applicable law or rule.


           15. Volant Defendants object to the definition in paragraph No. 16 (“Concerning”) to

the extent it purports to impose any burdens or duties on Volant Defendants that are inconsistent

with or exceed the requirements of the Federal Rules of Civil Procedure, Local Civ. R.

26.3(c)(7), or any other applicable law or rule. Subject to the General Objections and the

Specific Objections set forth below, Volant Defendants will interpret the term “Concerning” in

accordance with the definition of “Concerning” found in the Federal Rules of Civil Procedure,

the Local Rules, and any other applicable law or rule.



                                                6
    Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 8 of 20



           16. Volant Defendants object to the definition in paragraph No. 18 (“Identify”) to the

extent it purports to impose any burdens or duties on Volant Defendants that are inconsistent

with or exceed the requirements of the Federal Rules of Civil Procedure, Local Civ. R.

26.3(c)(3), or any other applicable law or rule. Subject to the General Objections and the

Specific Objections set forth below, Volant Defendants will interpret the term “Identify” in

accordance with the definition of “Identify” found in the Federal Rules of Civil Procedure, the

Local Rules, and any other applicable law or rule.


           17. Volant Defendants object to the definition in paragraph No. 19 (“Identify”) to the

extent it purports to impose any burdens or duties on Volant Defendants that are inconsistent

with or exceed the requirements of the Federal Rules of Civil Procedure, Local Civ. R.

26.3(c)(4), or any other applicable law or rule. Subject to the General Objections and the

Specific Objections set forth below, Volant Defendants will interpret the term “Identify” in

accordance with the definition of “Identify” found in the Federal Rules of Civil Procedure, the

Local Rules, and any other applicable law or rule.


           18. Volant Defendants object to the definition in paragraph No. 20 (“Identify”) to the

extent it purports to impose any burdens or duties on Volant Defendants that are inconsistent

with or exceed the requirements of the Federal Rules of Civil Procedure, Local Civ. R.

26.3(c)(3)-(4), or any other applicable law or rule. Subject to the General Objections and the

Specific Objections set forth below, Volant Defendants will interpret the term “Identify” in

accordance with the definition of “Identify” found in the Federal Rules of Civil Procedure, the

Local Rules, and any other applicable law or rule.




                                                7
    Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 9 of 20



           19. Volant Defendants reserve the right to supplement, clarify, and revise these

responses to the extent additional information becomes available.




                                                8
   Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 10 of 20



                          SPECIFIC RESPONSES AND OBJECTIONS

               In addition to the foregoing General Objections and Responses, which apply to

each Interrogatory as if set forth fully in each specific response and objection below, Volant

Defendants make the following specific responses and objections:

REQUEST NO. 1

               Identify by (i) name, (ii) e-mail and/or other electronic addresses and text

messaging numbers; (iii) physical address, (iv) company affiliation, and (v) title, all individuals

who have knowledge or information concerning the allegations in the Complaint.

RESPONSE TO INTERROGATORY NO. 1

               Volant Defendants object to Interrogatory No. 1 on the grounds that it is vague,

ambiguous and overbroad. Volant Defendants further object to the extent that it seeks

information that is not in Volant Defendants’ possession, custody or control that is outside the

scope of Local Rule 33.3.

               Without waiving Volant Defendants’ General Objection to any expedited or other

discovery proceeding at this time, and subject to the General Objections and the Specific

Objections set forth in response to this Interrogatory, Volant Defendants identify the following

individuals who are employees of Volant Holdings, LLC and who hold various titles at the

entities listed below:

                         1. Jonathan Fowler, Operations Manager of Volant Execution, LLC;

                         2. Nicolas Louis, Director of Clearing of Volant Execution, LLC;

                         3. Brian Donnelly, Chief Executive Officer of Volant Liquidity, LLC and

                            Volant Execution, LLC;




                                                 9
   Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 11 of 20



                       4. Wilbert Shin, Chief Operating Officer of Volant Liquidity, LLC, and

                           Chief Operating Officer and Chief Compliance Officer at Volant

                           Execution, LLC;

                       5. Patrick McCreary, Executive Director of Volant Execution, LLC;

                       6. Craig Reilly, Director of Sales of Volant Execution, LLC; and

                       7. Michael Sanocki, Chief Compliance Officer and General Counsel of

                           Volant Liquidity, LLC, and General Counsel of Volant Execution,

                           LLC.

Individuals 1-2 may be contacted through counsel:

                                      Robert S. Landy

                                      Ford O’Brien LLP
                                      575 Fifth Avenue
                                      New York, New York 10017
                                      Telephone: (212) 858-0040
                                      Email: rlandy@fordobrien.com

Individuals 3-7 may be contacted through counsel:

                                      Howard Schiffman
                                      Max Garfield

                                      Schulte Roth & Zabel LLP
                                      919 Third Avenue
                                      New York, New York 10022
                                      Telephone: 212.756.2000
                                      Email: Howard.Schiffman@srz.com

INTERROGATORY NO. 2

               Identify by (i) name, (ii) e-mail and/or other electronic addresses and text

messaging numbers; (iii) physical address, (iv) company affiliation, and (v) title, all individuals

who have knowledge or information concerning communications by, between or among Louis




                                                 10
   Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 12 of 20



and Fowler, on the one hand, and any agents or employees of Volant Defendants from January

2018 to the present.

RESPONSE TO INTERROGATORY NO. 2

               Volant Defendants object to Interrogatory No. 2 on the grounds that it is

overbroad, duplicative of Interrogatory No. 1. Volant Defendants further object to the extent that

it seeks information that is outside the scope of Local Rule 33.3.

               Subject to the General Objections and Specific Objections set forth in response to

this Interrogatory, to the extent that this Interrogatory is within the scope of Local Rule 33.3,

Volant Defendants refer Plaintiffs to Volant Defendants’ Response to Interrogatory No. 1.

INTERROGATORY NO. 3

               Identify by (i) name, (ii) e-mail and/or other electronic addresses and text

messaging numbers; (iii) physical address, (iv) company affiliation, and (v) title, all individuals

who have knowledge or information concerning Plaintiffs’ proprietary stock and options clearing

system, including, but not limited to, the source code or architecture of Plaintiffs’ clearing

system and technology.

RESPONSE TO INTERROGATORY NO. 3

               Volant Defendants object to Interrogatory No. 3 on the grounds that it is overly

broad and duplicative of Interrogatory No. 1. Volant Defendants further object to the extent that

it seeks information that is neither relevant to any party’s claims or defenses nor proportional to

the needs of the case; that is not in Volant Defendants’ possession, custody or control; or that is

outside the scope of Local Rule 33.3.

               Subject to the General Objections and Specific Objections set forth in response to

this Interrogatory, to the extent that this Interrogatory is within the scope of Local Rule 33.3,

Volant Defendants refer Plaintiffs to Volant Defendants’ Response to Interrogatory No. 1.

                                                 11
   Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 13 of 20



INTERROGATORY NO. 4

               Identify by (i) name, (ii) e-mail and/or other electronic addresses and text

messaging numbers; (iii) physical address, (iv) company affiliation, and (v) title, all individuals

who have knowledge or information concerning (a) Louis’s Non-Compete and Confidentiality

Agreement, dated April 1, 2004; and (b) Fowler’s Non-Compete and Confidentiality

Agreements, dated October 10, 2011, as described in paragraphs 88-93 and 95-104 of the

Complaint, including, but not limited to, (1) the obligation of both Louis and Fowler not to

compete for a period of 18 months from the termination of their employment with LSC; (2)

Louis and Fowler’s acknowledgment under their respective Non-Compete and Confidentiality

Agreements that LSC’s computer products, operational methods, and business affairs were

“Confidential Information,” “not readily available to the public,” and constituted “trade secrets”

of LSC; (3) that under the respective Non-Compete and Confidentiality Agreements Louis and

Fowler would each keep LSC’s Confidential Information secret, not reveal it outside of the

company, would not make use of the Confidential Information for their own purposes or for the

benefit of anyone other than LSC, and, upon termination of their engagements with LSC, would

return all software, data, and documents relating to LSC’s Confidential Information in their

possession; and (4) the dates on which Volant Defendants became aware of Louis and Fowler’s

obligations under the respective Non-Compete and Confidentiality Agreements.

RESPONSE TO INTERROGATORY NO. 4

               Volant Defendants object to Interrogatory No. 4 on the grounds that it is complex

and duplicative of Interrogatory No. 1. Volant Defendants further object to the extent that it

seeks information that is not in Volant Defendants’ possession, custody or control or that is

outside the scope of Local Rule 33.3.



                                                 12
   Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 14 of 20



               Subject to the General Objections and Specific Objections set forth in response to

this Interrogatory, to the extent that this Interrogatory is within the scope of Local Rule 33.3,

Volant Defendants refer Plaintiffs to Volant Defendants’ Response to Interrogatory No. 1.

INTERROGATORY NO. 5

               Identify by (i) name, (ii) e-mail and/or other electronic addresses and text

messaging numbers; (iii) physical address, (iv) company affiliation, and (v) title, all individuals

who have knowledge or information concerning Fowler and/or Louis’s use of Microsoft Azure

as described in paragraphs 137-146 of the Complaint.

RESPONSE TO INTERROGATORY NO. 5

               Volant Defendants object to Interrogatory No. 5 on the grounds that it is vague

and duplicative of Interrogatory No. 1. Volant Defendants further object to the extent that it

seeks information that is neither relevant to any party’s claims or defenses nor proportional to the

needs of the case; that is not in Volant Defendants’ possession, custody or control; or that is

outside the scope of Local Rule 33.3.

               Subject to the General Objections and Specific Objections set forth in response to

this Interrogatory, to the extent that this Interrogatory is within the scope of Local Rule 33.3,

Volant Defendants refer Plaintiffs to Volant Defendants’ Response to Interrogatory No. 1.

INTERROGATORY NO. 6

               Identify by (i) name, (ii) e-mail and/or other electronic addresses and text

messaging numbers; (iii) physical address, (iv) company affiliation, and (v) title, all individuals

who have knowledge or information concerning Plaintiffs’ copyright registration relating to the

Plaintiffs’ clearing system’s software and source code and any use or copying of Plaintiff’s

copyrighted material by any defendants as described in paragraphs 78, 181-185 of the

Complaint.

                                                 13
   Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 15 of 20



RESPONSE TO INTERROGATORY NO. 6

               Volant Defendants object to Interrogatory No. 6 on the grounds that it is vague,

overly broad and duplicative of Interrogatory No. 1. Volant Defendants further object to the

extent that it seeks information that is neither relevant to any party’s claims or defenses nor

proportional to the needs of the case; that is not in Volant Defendants’ possession, custody or

control; or that is outside the scope of Local Rule 33.3.

               Subject to the General Objections and Specific Objections set forth in response to

this Interrogatory, to the extent that this Interrogatory is within the scope of Local Rule 33.3,

Volant Defendants refer Plaintiffs to Volant Defendants’ Response to Interrogatory No. 1.

INTERROGATORY NO. 7

               Identify by (i) name, (ii) e-mail and/or other electronic addresses and text

messaging numbers; (iii) physical address, (iv) company affiliation, and (v) title, all individuals

who have knowledge or information concerning any transferring, storing, using or receiving of

Plaintiffs’ information including, but not limited to, data, software, source code, programs,

documents, algorithms, and cloud-based accounts, by defendants acting outside of Plaintiffs’

control.

RESPONSE TO INTERROGATORY NO. 7

               Volant Defendants object to Interrogatory No. 7 on the grounds that it is vague,

overly broad and duplicative of Interrogatory No. 1. Volant Defendants further object to the

extent that it seeks information that is not in Volant Defendants’ possession, custody or control

or that is outside the scope of Local Rule 33.3.

               Subject to the General Objections and Specific Objections set forth in response to

this Interrogatory, to the extent that this Interrogatory is within the scope of Local Rule 33.3,

Volant Defendants refer Plaintiffs to Volant Defendants’ Response to Interrogatory No. 1.

                                                   14
   Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 16 of 20



INTERROGATORY NO. 8

               Identify by (i) name, (ii) e-mail and/or other electronic addresses and text

messaging numbers; (iii) physical address, (iv) company affiliation, and (v) title, all individuals

who have knowledge or information concerning (i) the hiring, or consideration of hiring, of

Louis or Fowler by Volant Defendants (ii) Plaintiffs, their business, and their clearing system;

and/or (iii) any work performed by, on behalf of, or at the request of, Louis and/or Fowler for the

benefit of any of Volant Defendants on or after July 13, 2018 concerning the plan for, creation,

improvement, modification, or development of any stock or options clearing operations or any

new graphical user interface (“GUI”).

RESPONSE TO INTERROGATORY NO. 8

               Volant Defendants object to Interrogatory No. 8 on the grounds that it is vague,

overly broad and duplicative of Interrogatory No. 1. Volant Defendants further object to the

extent that it seeks information that is neither relevant to any party’s claims or defenses nor

proportional to the needs of the case; that is not in Volant Defendants’ possession, custody or

control; or that is outside the scope of Local Rule 33.3.

               Subject to the General Objections and Specific Objections set forth in response to

this Interrogatory, to the extent that this Interrogatory is within the scope of Local Rule 33.3,

Volant Defendants refer Plaintiffs to Volant Defendants’ Response to Interrogatory No. 1.

INTERROGATORY NO. 9

               Identify by (i) name, (ii) e-mail and/or other electronic addresses and text

messaging numbers; (iii) physical address, (iv) company affiliation, and (v) title, all individuals

who have knowledge or information concerning the retention by Louis or Fowler after the

termination of their employment from LSC on July 13, 2018 of any of Plaintiffs’ documents,



                                                 15
   Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 17 of 20



software, or data, including, but not limited to, any confidential, proprietary and/or trade secret

information concerning computer technology, software, source code, or business strategy.

RESPONSE TO INTERROGATORY NO. 9

               Volant Defendants object to Interrogatory No. 9 on the grounds that it is

duplicative of Interrogatory No. 1. Volant Defendants further object to the extent that it seeks

information not in Volant Defendants’ possession, custody or control or that is outside the scope

of Local Rule 33.3.

               Subject to the General Objections and Specific Objections set forth in response to

this Interrogatory, to the extent that this Interrogatory is within the scope of Local Rule 33.3,

Volant Defendants refer Plaintiffs to Volant Defendants’ Response to Interrogatory No. 1.

INTERROGATORY NO. 10

               Identify by (i) name, (ii) e-mail and/or other electronic addresses and text

messaging numbers; (iii) physical address, (iv) company affiliation, and (v) title, all individuals

who have knowledge or information concerning communications between or among (a) Fowler,

Louis, or their counsel, on the one hand, and (b) Howard Schiffman or Schulte, Roth and Zabel

LLP, on the other hand, on or after July 13, 2018.

RESPONSE TO INTERROGATORY NO. 10

               Volant Defendants object to Interrogatory No. 10 on the grounds that it is vague,

overly broad and duplicative of Interrogatory No. 1. Volant Defendants further object to the

extent that it seeks information protected by the attorney-client privilege or attorney work

product doctrine; that is not in Volant Defendants’ possession, custody or control; or that is

outside the scope of Local Rule 33.3.




                                                 16
   Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 18 of 20



INTERROGATORY NO. 11

               Identify by (i) name, (ii) e-mail and/or other electronic addresses and text

messaging numbers; (iii) physical address, (iv) company affiliation, and (v) title, all individuals

who have knowledge or information concerning communications between or among Louis,

Fowler and/or B. Riley on or after November 1, 2017.

RESPONSE TO INTERROGATORY NO. 11

               Volant Defendants object to Interrogatory No. 11 on the grounds that it is vague,

overly broad and duplicative of Interrogatory No. 1. Volant Defendants further object to the

extent that it seeks information that is neither relevant to any party’s claims or defenses nor

proportional to the needs of the case; that is not in Volant Defendants’ possession, custody or

control; or that is outside the scope of Local Rule 33.3.

INTERROGATORY NO. 12

               Identify each person, other than counsel, who participated in the preparation of

the responses to these interrogatories and document requests.

RESPONSE TO INTERROGATORY NO. 12

               Volant Defendants object to Interrogatory No. 12 on the grounds that it is vague,

overly broad and duplicative of Interrogatory No. 1. Volant Defendants further object to the

extent that it seeks information that is neither relevant to any party’s claims or defenses nor

proportional to the needs of the case or that is outside the scope of Local Rule 33.3.




                                                 17
   Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 19 of 20




Dated: New York, New York
       March 13, 2019                    SCHULTE ROTH & ZABEL LLP


                                         By:   /s/ Howard Schiffman
                                               Howard Schiffman
                                               Max Garfield
                                               Hannah M. Thibideau

                                               919 Third Avenue
                                               New York, New York 10022
                                               Telephone: 212.756.2000

                                               Attorneys for Volant Holding, LLC d/b/a
                                               Volant Trading, Volant Trading, LLC,
                                               Volant Liquidity, LLC, and Volant
                                               Execution, LLC




                                    18
   Case 1:19-cv-02142-RMB-BCM Document 19-3 Filed 03/13/19 Page 20 of 20




                                       VERIFICATION

STATE OF NEW YORK                    )
                                     ) SS.:
NEW YORK COUNTY                      )


               I, Wl�8(\Slrn being duly sworn, declare under penalty of perjury, on behalf of

Volant Holding, LLC d/b/a Volant Trading, Volant Trading, LLC, Volant Liquidity, LLC, and

Volant Execution, LLC, that the facts set forth in Volant Holding, LLC d/b/a Volant Trading,

Volant Trading, LLC, Volant Liquidity, LLC, and Volant Execution, LLC's Objections And

Responses To Plaintiffs' [Proposed] First Set Of Limited, Expedited Interrogatories To The

Volant Defendants are true and accurate based on the information available to m

Dated: March [1, 2019
       New York, NY




On this i.f'day of March 2019, before me, the undersigned, personally appeared W1  \hv4-    �VV\
personally known to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, that by his signature on the instrument, the individual, or the person on
behalf of which the individual acted, executed the instrument, and that such individual made
such appearance before the undersigned in the County of New York, tate of ew York.




                                               19
